        Case 1:19-cv-00884-MCC Document 16 Filed 05/21/20 Page 1 of 1




                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


JOHNATHAN LEE WELLER,                           :     Civil No. 1:19-CV-884
                                                :
                    Plaintiff                   :
                                                :
      v.                                        :     (Magistrate Judge Carlson)
                                                :
ANDREW SAUL,                                    :
Commissioner of Social Security,                :
                                                :
                   Defendant                    :


                                      ORDER


      Accordingly, for the reasons set forth in the accompanying Memorandum

Opinion, IT IS ORDERED that judgment is entered in favor of the Plaintiff and the

Commissioner’s decision denying the Plaintiff’s application for disability benefits is

REMANDED to the Commissioner for further development of the medical record

and the clerk is directed to CLOSE this case.

      So ordered this 21st day of May 2020.


                                                S/Martin C. Carlson
                                                Martin C. Carlson
                                                United States Magistrate Judge
